Citation Nr: 1704885	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.
 

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously remanded by the Board in April 2015 and May 2016.  The case has been returned to the Board for review.
 
In March 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the issue of service connection for a back disability.

In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran testified that while stationed at MacDill Air Force Base he woke up one morning and was not able to move due to his back pain, therefore, he was taken by ambulance to the hospital at "MacDill".  The Veteran further testified that during an examination at the hospital he was provided a spinal tap due to excruciating pain.  Furthermore, the examiner recommended the Veteran have an operation on his back.  However, the Veteran refused.  See Hearing Transcript at 15-16.  

The Veteran's statements indicate that he may have received inpatient treatment for his back during active service.  Inpatient clinical records, as opposed to outpatient clinical records, are generally stored separately from service medical treatment records.  See VA Adjudication Procedure Manual M21-1MR III, Subpart iii, 2.A.1.  In its May 2016 remand directive the Board directed the RO to obtain any of the Veteran's clinical and hospitalization records from a clinic on the Tan Son Nhut base in Vietnam and from a military hospital at MacDill [Air Force Base].  While the record reflects the RO requested the Veteran's service treatment records, there is no indication in the record that it attempted to obtain the Veteran's inpatient records.  After the RO's request, additional service medical treatment records and service personnel records were received, but no clinical records were requested nor obtained.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  In light of the above, the Board must remand for the RO to attempt to obtain the Veteran's inpatient records.  

Additionally, the Veteran was afforded a VA examination in June 2016 in connection with his claim for service connection for a back disability.  The Veteran reported to the VA examiner that he developed back pain during active service when he fell off the wing of a C130 airplane while deployed in Vietnam.  Based on a review of the record and examination of the Veteran, the VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  The VA examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury.  As a rationale, the VA examiner noted a lack of documentation of the incident in the Veteran's service treatment records and a lack evidence of back pain at his separation physical examination.  

The Board finds that this June 2016 VA opinion with regard to the Veteran's back disability is inadequate because the opinion was primarily based on the lack of documentation of a back disability during the Veteran's active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service-connection claim, the examination must be adequate).

The VA opinion does not reflect consideration of the Veteran's statements, both at the VA examination and in the record, concerning his back symptoms during service and continuing after service.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the examiner incorrectly determined that the lack of documentation of the in-service injury, event or illness and the lack of complaints of back pain at separation are the only considerations for the basis of a nexus opinion. 

The Board also notes that the examiner has not adequately addressed the Veteran's assertions of continuous back pain since service as directed in the May 2016 Board remand.  The Veteran has been diagnosed with arthritis and is competent to testify as to the onset and continuation of symptomatology.  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies only to chronic diseases listed in § 3.309).  Accordingly, the Board finds that a new VA medical opinion is required to address the Veteran's testimony regarding the onset and continuation of his back pain and to comply with the Board's prior remand.  See Stegall, 11 Vet. App. 268 (1998).    

Furthermore, the Board notes that in December 2010 the Veteran was granted service connection for posttraumatic stress disorder (PTSD).  The in-service stressor identified by the RO when granting service connection for PTSD was the same in-service event the Veteran testified as causing his back disability.  Specifically, that the Veteran jumped off the wing of a C130 airplane after hearing gun fire during repairs.  Additionally, a travel voucher dated May 1970 shows the Veteran was in Vietnam.  The Board considers this testimony to be competent and credible.  Therefore, the Board finds that a new VA medical opinion is required which considers the Veteran's testimony regarding the in-service injury competent and credible.     

Accordingly, the case is REMANDED for the following action:

1.  Request any available reports of inpatient clinical or hospital treatment of the Veteran at the Tan Son Nhut base in Vietnam, and at the MacDill Air Force Base, from all appropriate resources for inpatient records.  All efforts to locate the records must be documented in the claims folder and the Veteran notified accordingly.  

2.  Following the above development and any other development deemed necessary, return the Veteran's claims folder to the June 2016 VA examiner, or if that examiner is unavailable, to another suitably qualified VA examiner, for an addendum opinion.  Following review of the claims folder, the examiner must respond to the following: 

a) Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any back disability was caused by or otherwise related to active service.

For purposes of this opinion, the examiner is to accept as competent and credible the Veteran's report of jumping off the wing of a C130 airplane while in Vietnam, despite the absence of documentation of this event in his service records.

Furthermore, the examiner should address the Veteran's statements regarding the onset and continuity of his symptoms since service, as result of a fall from the wing of an airplane. 

A complete rationale should be provided for any opinion given.  In rendering the requested opinion and providing the supporting rationale, the examiner must note that the fact that there is no documentation of treatment in service or post service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




